                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 JAMES ROBERT BATES,

              Plaintiff                         Case No. 2:16-cv-14324
                                                District Judge Avern Cohn
 v.                                             Magistrate Judge Anthony P. Patti

 O’BELL THOMAS WINN and
 JAMES ROTH,

           Defendants.
___________________________________/
ORDER STRIKING PLAINTIFF’S UNAUTHORIZED SUR-REPLY BRIEF
                         (DE 39)
      Plaintiff filed a “Motion in Responding [sic] to Defendants[’] Reply Brief

for Summary Judgment,” i.e., a sur-reply. (DE 39.) The sur-reply is rejected by

the Court for several reasons: (1) E.D. Mich. LR 7.1(d)(1), which concerns briefs

required and permitted, does not permit the filing of a sur-reply; (2) Plaintiff did

not seek permission to file a sur-reply, but, in any case, I would have denied such a

request, as the Court has an adequate record and the matter is already under

advisement; and (3) my practice guidelines, which are publicly available on the

Court’s website, provide, in part: “Additional briefing, including sur-replies, will

NOT be permitted unless requested by the Court. The Court will strike any

improperly filed sur-replies or other briefing not contemplated by the Local

Rules.”
      In accordance with this ruling, the Clerk of the Court SHALL strike

Plaintiff’s August 12, 2019 filing (DE 39).

      It is SO ORDERED.

Dated: August 22, 2019                 s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on August 22, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         2
